DECISION
The application of the above-named defendant for a review of the sentence of 7% years, imposed on September 1, 1967, was fully heard and after a careful consideration of the entire matter it is decided that:
(1) Change of sentence is denied.
The reason for the above decision is this prisoner has a long record of difficulties with the law which includes three felony convictions and three State Prison incarcerations. Now serving 7% years, he will be considered for parole in the month of December, 1968. It is the opinion of the Board that this date should not be advanced.
SENTENCE REVIEW DIVISION
Victor H. Fall, chairman; Philip Duncan, Paul G. Hatfield.